Citation Nr: 0113711	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
thrombophlebitis of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1962.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's thrombophlebitis of the right leg manifests 
some aching and fatigue on prolonged standing; but it does 
not manifest eczema or persistent edema or swelling; 
beginning stasis pigmentation; or moderate discoloration, 
pigmentation, or cyanosis.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for 
thrombophlebitis of the right leg have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.3, 4.7, 4.104 
(1997, 2000); the Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), Diagnostic Code 
7121.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

In this case, the veteran was afforded in May 1998 a VA 
examination in connection with his claim.  The record also 
contains a non-invasive examination record of the veteran's 
lower extremities, along with some current findings regarding 
the right leg.  Further, the veteran has been informed of the 
evidence he should submit to substantiate his claim by a 
statement of the case issued in May 1998.  In light of this 
development, the Board concludes that the notice-assist 
provisions of the Act have been met.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and veins 
was changed, effective January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  

The Board also notes that the veteran has been informed of 
both the new and the old regulations.  The December 1997 
rating decision enumerated the old regulations, while the May 
1998 statement of the case informed the veteran of the 
regulations since January 12, 1998.  Thus, the veteran has 
been informed of both the regulations prior to January 12, 
1998, and the regulations since that time.  Accordingly, the 
Board concludes that the veteran will not be prejudiced by a 
review of his claim on appeal because due process 
requirements have been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

A 10 percent disability rating under the criteria prior to 
January 12, 1998 contemplates unilateral phlebitis or 
thrombophlebitis, with obliteration of deep return 
circulation, that results in persistent moderate swelling of 
the leg, not markedly increased on standing or walking.  The 
30 percent evaluation was warranted for persistent swelling 
of the leg or thigh, increased on standing or walking 1 or 2 
hours, readily relieved by recumbency, or moderate 
discoloration, pigmentation or cyanosis.  A 60 percent 
evaluation was warranted for unilateral phlebitis or 
thrombophlebitis with persistent swelling which subsides only 
very slightly and incompletely with recumbency and elevation 
in addition to pigmentation, cyanosis, eczema or ulceration. 
A 100 percent evaluation required massive board-like swelling 
with severe and constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).

Under the criteria from January 12, 1998, a 10 percent 
evaluation is warranted for intermittent edema of the 
extremity, or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted for persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Finally, a 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2000).

In February 1996, the veteran was examined because of lower 
extremity pain.  He said that he had pain in the right 
trochanteric region when walking, and he could stand for a 
maximum of one hour before needing to rest.  The examiner 
indicated that the pain when walking was caused by a 
combination of disabilities of the right knee, hip, and 
ankle.  The examiner also said that there was trace pitting 
pedal edema of the ankle.  There were also some venous stasis 
changes in the lower extremities.  No further findings were 
rendered.

A consultation report from June 1997 reveals that the 
veteran's dermatologic history was significant for eczema.  A 
total body skin examination was performed, and there was 
moderate photodistributed dyspigmentation and solar 
elastosis.  There were varicose veins in the lower 
extremities with peripheral scaling of the feet with dry 
blisters.  The examiner recommended that the veteran use 
lotion for the skin.

The veteran was examined in September 1997 after complaining 
of having swelling in the right lower extremity.  The 
examiner noted that there was a history of deep venous 
thrombosis, but there had not been any Coumadin used for six 
to 12 months.  The examiner reported that there was swelling 
in the right lower extremity with slight edema.

According to a VA examination report from May 1998, the 
veteran had undergone non-invasive vascular studies in 
December 1997.  Those studies revealed that there was no 
evidence of acute or recent deep venous obstruction.  The 
studies showed, however, that there was evidence of deep 
valvular incompetence throughout the right lower extremity 
and left popliteal vein appearing to originate from the 
superficial venous system.  The veteran said that there was 
some numbness in the right inner lower extremity off and on 
for about 10 to 15 minutes with excessive ambulation.  Rest 
helped with any pain.  He denied having had any lesions in 
the lower extremity and he could walk for some distance 
without pain.  He had no history of soft tissue sarcoma and 
there was no history of aortic aneurysm or arteriosclerosis 
obliterans.  On physical examination in May 1998, there were 
visible palpable varicose veins, but no ulcers.  The examiner 
noted some edema in the left lower extremity, but he did not 
note any such edema in the right lower extremity.  The 
examiner specifically stated that the edema present was not 
board-like and it was not persistent.  He said that there was 
a palpable femoral and popliteal pulse on the right, and a 
palpable dorsalis pedis on the right.  He then diagnosed 
moderate to severe varicose veins below the knee bilaterally 
(the Board denied service connection for varicose veins in 
September 1993).

In light of the foregoing medical evidence, the Board 
concludes that on one hand, the criteria for an evaluation of 
10 percent have been met, but on the other hand, the criteria 
for an evaluation in excess of 10 percent have not been met.  
The Board believes that the criteria for a 10 percent 
evaluation have been met because of the veteran's reports of 
pain in the right leg after prolonged standing or walking.  
Although there is no evidence that the veteran wears 
compression hosiery for relief below his right knee, the 
evidence is in favor of a 10 percent evaluation.  Further, 
the veteran has reported that he has had swelling in the 
right lower extremity in the past, and he has also reported 
that there was some eczema.  

Nevertheless, the criteria for an evaluation in excess of 10 
percent have not been met.  See 38 C.F.R. § 4.104, Code 7121.  
In this regard, the evidence does not show that there is 
persistent edema in the right lower extremity.  Rather, the 
evidence shows that there was only "trace" pitting pedal 
edema in the right ankle.  The edema in the right lower 
extremity was characterized as "slight" in September 1997.  
As of May 1998, there was no evidence of acute or recent deep 
venous obstruction, and rest helped with any pain on 
prolonged standing.  While the examiner in May 1998 noted 
some edema in the left lower extremity, he did not note any 
such edema in the right lower extremity, and there was a 
specific finding that there were no ulcerations in that 
extremity.  The veteran did not have a history of aortic 
aneurysm or arteriosclerosis obliterans at that time.  
Further, apparently he had discontinued the use of Coumadin 
for the leg, although it was recommended in June 1997 that he 
use lotion.  He reported some numbness in the inner leg in 
May 1998, but he denied having any lesions.  Again, the 
examiner specifically stated that the edema present was not 
board-like and it was not persistent.  This evidence is 
probative that the record does not warrant an evaluation in 
excess of 10 percent.  The June 1997 consultation report 
characterized the photodistributed dyspigmentation as 
"moderate".  Although there were dry blisters on the feet, 
none of the evidence shows beginning stasis pigmentation, and 
the May 1998 report did not show that there was eczema at 
that time, although the Board is cognizant of the veteran's 
reports of having eczema.  Considering the lack of symptoms 
for an evaluation in excess of 10 percent, the Board 
concludes that while a 10 percent evaluation is warranted, 
and evaluation in excess of that amount is not warranted.

Significantly, the record does not reveal any evidence that 
the right lower extremity has moderate discoloration, 
pigmentation, or cyanosis.  Under the old criteria, such 
findings would be probative that a higher evaluation was 
warranted, but as there are no such findings, the Board must 
decide against the claim.  Both the old criteria and the new 
criteria were considered in this decision.

As a final matter, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2000) have been considered whether or not they were raised 
by the veteran as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the veteran's disability of 
the right leg.  In the instant case, however, there has been 
no showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 10 percent 
for thrombophlebitis of the right leg is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

